internal_revenue_service national_office technical_advice_memorandum number release date index uil number case mis number tam-113634-98 date cc intl b1 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference date legend corp x corp y state b country a date a date b date c date d date e date f date g year year year year year year a dollars b dollars c dollars d dollars e dollars issues whether based on the facts of this case application of sec_882 as interpreted by sec_1_882-4 violates paragraph of article vii the business profits article and paragraph of article xxv the non-discrimination article of the convention between the united_states of america and canada with respect to taxes on income and on capital signed at washington d c on date as amended by the protocol signed at ottawa on date and the protocol signed at washington on date both effective date the treaty conclusion the requirement in sec_882 that a foreign_corporation file a true and accurate return in the manner prescribed in subtitle f as a prerequisite to the allowance of deductions and credits in subtitle a is a longstanding and established principle of u s domestic law the timely filing requirement of sec_882 as interpreted by sec_1_882-4 is a part of the administrative framework of the united_states tax system within which the provisions of the treaty operate and is not intended to be a substantive allocation mechanism had corp x complied with the minimal timely filing_requirements of sec_882 corp x would have been entitled to the benefit of deductions allocated to corp x’s u s permanent_establishment in accordance with the substantive allocation provisions of the business profits article of the treaty under the facts of this case sec_882 as interpreted by sec_1_882-4 does not conflict with or violate paragraph of the business profits article of the treaty with regard to the non-discrimination article foreign_corporations operating in the united_states through permanent establishments are not similarly situated to domestic corporations with respect to the service’s ability to identify and examine noncompliant taxpayers the timely filing requirement of sec_882 as interpreted by sec_1_882-4 is specifically directed at this difference in circumstances between foreign and domestic taxpayers and accordingly application of those provisions per se to foreign taxpayers is not discriminatory nevertheless the non-discrimination article calls for careful consideration of all the facts and circumstances surrounding the application of the provisions of sec_882 in a particular case including an evaluation of whether or not the results of applying sec_882 in the case are reasonable and whether or not the relevant treaty partner would view those results to be consistent with its understanding of the role of administrative procedures applicable to permanent establishments the competent_authority would be in the best position to evaluate these facts and circumstances for this purpose facts corp x is a country a corporation with operations within the united_states in state b corp x’s fiscal_year ended date a for the years at issue the years at issue are fiscal years ending date a year sec_3 through during an examination of y a domestic sister corporation to corp x the service discovered that corp x had not filed any returns for fiscal_year ending date a year sec_1 through and informed corp x of this fact on or about date b corp x filed u s federal_income_tax returns for its years ending date a year sec_3 through with the internal_revenue_service center philadelphia pa on or about date c corp x filed a federal_income_tax return for its taxable_year ending date a year with the philadelphia service_center on the basis of sec_1_882-4 pursuant to sec_882 the revenue agent’s report proposes to disallow all of corp x’s deductions from gross_income in arriving at taxable_income with the exception of charitable_contribution deductions for corp x’s taxable_year sec_3 through for fiscal_year ending date a year the filing deadline was date d for fiscal_year ending date a year the filing deadline was date e for fiscal_year ending date a year the filing deadline was date f for fiscal_year ending date a year the filing deadline was date g the amount of proposed disallowed deductions under sec_1_882-4 pursuant to sec_882 are a dollars year b dollars year c dollars year and d dollars year corp x maintains that the proposed disallowance of deductions is impermissible in light of the above-cited provisions of the treaty it is assumed for purposes of this technical_advice_memorandum that during the years at issue corp x carried on business in the united_states through a permanent_establishment within the meaning of article v permanent_establishment of the treaty it is further assumed for purposes of this technical_advice_memorandum that the four u s returns referred to above were not filed on a timely basis within the meaning of sec_882 as interpreted by sec_1_882-4 and and that pursuant to sec_1_882-4 rare and unusual circumstances for a waiver of the filing deadlines set forth in sec_1_882-4 do not exist law and analysis code sec_882 permits a foreign_corporation to claim allowable deductions and credits to the extent gross_income is effectively connected with the conduct of a u s trade_or_business sec_882 allows a foreign_corporation to claim the benefit of the deductions and credits only if a true and accurate return is filed for each taxable_year sec_882 provides a foreign_corporation shall receive the benefit of the deductions and credits allowed to it in this subtitle only by filing or causing to be filed with the secretary a true and accurate return in the manner prescribed in subtitle f including therein all the information which the secretary may deem necessary for the calculation of such deductions and credits sec_882 was first enacted in the revenue act of as section which provided a foreign_corporation shall receive the benefit of the deductions and credits allowed to it in this title only by filing or causing to be filed with the collector a true and accurate return in the manner prescribed in this title although section was reenacted over the years the substance and language of section were carried forward in current sec_882 case law in interpreting section the predecessor to sec_882 u s courts held that there is a terminal point after which a taxpayer could no longer claim the benefit of deductions by filing a return see 40_bta_696 125_f2d_906 4th cir aff’g 42_bta_1248 georday enterprises ltd v commissioner f2d 4th cir aff’g a memorandum opinion of the board_of_tax_appeals dated date see also 107_tc_146 upholding the commissioner’s denial of deductions to a nonresident_alien_individual under sec_874 because returns were not timely filed and finding that without a terminal point the statute would be a nullity the language of sec_874 is virtually identical to that of sec_882 except that sec_882 applies to foreign_corporations while sec_874 applies to nonresident_alien individuals in taylor securities the board_of_tax_appeals found w e are unable to conclude that in enacting section supra it was the intention of congress that delinquent returns filed by a foreign_corporation after the respondent’s determination should constitute the returns required as a prerequisite to the allowance of the credits and deductions ordinarily allowable to the corporations in view of such a specific prerequisite it is inconceivable that congress contemplated by that section that taxpayers could wait indefinitely to file returns and eventually when the respondent determined deficiencies against them they could then by filing returns obtain all the benefits to which they would have been entitled if their returns had been timely filed such a construction would put a premium on evasion since a taxpayer would have nothing to lose by not filing a return as required by statute 40_bta_696 the appellate court in blenheim stated this terminal date which the board_of_tax_appeals first adopted in 40_bta_696 is directed against those foreign_corporations which instead of being induced voluntarily to advise the commissioner of their domestic operations might find their interests best served by filing no return whatever and then waiting until such time if any as the commissioner discovers their existence and acquires sufficient information about their income on which to base a return unless they are precluded from then obtaining the deductions and credits under such circumstances such foreign_corporations can if detected come in for the first time after the commissioner has made a return and suffer no economic loss other than the general late filing penalty which applies to domestic as well as foreign_corporations 125_f2d_906 the blenheim court also found that the situation is pregnant with possibilities of tax_evasion in express recognition of this fertile danger to the orderly administration of the income_tax as applied to foreign_corporations congress conditioned its grant of deduction on the timely filing of true proper and complete returns emphasis added 125_f2d_906 the blenheim court further found the conclusion that the preparation of a return by the commissioner a reasonable_time after the date it was due terminates the period in which the taxpayer may enjoy the privilege of receiving deductions by filing its own return is consistent not only with the intention of congress as evidenced by the legislative_history of section but also with consideration of sound administrative procedure 125_f2d_906 regulations sec_1_882-4 interprets sec_882 with respect to the allowance of deductions and credits to foreign_corporations since and until sec_1_882-4 provided a resident foreign_corporation shall receive the benefit of the deductions allowed to it with respect to the income_tax only if it files or causes to be filed with the district_director in accordance with sec_6012 and the regulations thereunder a true and accurate return of its total income received from all sources within the united_states if a return is not so filed the tax shall be collected on the basis of gross_income determined in accordance with sec_1_882-1 but without regard to any deductions otherwise allowable if a resident foreign_corporation has various sources of income within the united_states and a return of income has not been filed by it or on its behalf the district_director shall i cause a return of income to be made ii include therein the income described in sec_1_882-1 of that corporation from all sources concerning which he has information and iii assess the tax and collect it from one or more of those sources of income within the united_states without allowance of any deductions this prior version of sec_1_882-4 did not have an express provision setting forth a time within which a return had to be filed in order for a foreign_corporation to be entitled to deductions however as discussed above u s courts held that there is a terminal point after which a return will be deemed untimely filed and accordingly not filed in the manner required by sec_882 resulting in the denial of deductions for taxable years ending after date sec_1_882-4 was amended to incorporate an explicit expression of the timeliness requirement sec_1 a as amended in currently provides in part a foreign_corporation shall receive the benefit of the deductions and credits otherwise allowed to it with respect to the income_tax only if it timely files or causes to be filed with the philadelphia service_center in the manner prescribed by subtitle f a true and accurate return of its taxable_income which is effectively connected or treated as effectively connected for the taxable_year with the conduct_of_a_trade_or_business in the united_states by that corporation the preamble to current sec_1_882-4 provides that the timely filing requirement is justified because of the different administrative and compliance concerns that are present with respect to foreign_corporations that are not present with domestic corporations 1990_2_cb_172 sec_1_882-4 sets forth bright-line time limits for the timely filing of returns by foreign_corporations under sec_1 a i the question of whether a return has been timely filed depends on whether a return was filed for the taxable_year immediately preceding the current taxable_year if a return was filed for the preceding_taxable_year or if the current_year is the first taxable_year for which a return is required to be filed then the current year’s return must be filed within months of the due_date as set forth under sec_6072 sec_1_882-4 if however a return was not filed for the immediately preceding_taxable_year and the current_year is not the first taxable_year for which a return is required to be filed the current year’s return must be filed no later than the earlier of months after the due_date as set forth in sec_6072 or the date that the service mails a notice to the foreign_corporation advising that the current_year return has not been filed and that no deductions or credits may be claimed id if a foreign_corporation is engaged in a trade_or_business in the united_states at any time during a taxable_year it is required to file a form 1120f even though it has no income effectively connected with the conduct_of_a_trade_or_business in the united_states or no income_from_sources_within_the_united_states sec_1_6012-2 the foreign_corporation would also be required to file a form 1120-f even if its income is exempt from income_tax because of a code section or an income_tax treaty id in addition to the foregoing sec_1_882-4 as amended in provides a foreign_corporation with the option of timely filing a protective return if a foreign_corporation conducts limited activities within the united_states in a taxable_year and determines that it has no gross_income that is effectively connected with the conduct_of_a_trade_or_business within the united_states it may file a protective return under that regulation sec_1_882-4 the foreign_corporation need not report any amounts for gross_income deductions or credits on the protective return it need only attach a statement that the return is being filed for protective purposes sec_1_882-4 by filing a protective return within the time limits set forth under sec_1_882-4 the foreign_corporation preserves its rights to allowable deductions and credits and avoids potential disallowance of deductions and credits as a result of the application of sec_882 a foreign_corporation may follow this same procedure if it determines initially that it has no u s tax_liability under the provisions of an applicable income_tax treaty further even if the taxpayer fails to file a timely actual return or a timely protective return sec_1_882-4 provides the taxpayer with another safeguard against denial of deductions by permitting the district_director to grant a waiver of the timely filing requirement in rare and unusual circumstances if the taxpayer is able to show good cause for its failure to timely file a return treaty interpretation in order to ensure its fair operation a treaty must be interpreted in a manner that will give effect to the intent of the parties as ascertained from the text context and history of the treaty including the course of conduct of the contracting states 470_us_392 254_us_433 the interpretation of a treaty is a question of law with the treaty language itself as the starting point 499_us_530 457_us_176 the clear language controls unless the application of the words of the treaty according to their obvious meaning effects a result that is inconsistent with the intent or expectations of the signatories sumitomo shoji u s pincite quoting 373_us_49 to alter amend or add to any treaty by inserting any clause whether small or great important or trivial would be on our part an usurpation of power and not an exercise of judicial functions it would be to make and not to construe a treaty neither can this court supply a casus omissus in a treaty any more than in a law the amiable isabella 19_us_1 quoted in 490_us_122 treaties are the subject of careful consideration before they are entered into and are drawn by persons competent to express their meaning and to choose apt words in which to embody the purposes of the high contracting parties 223_us_317 in addition to the foregoing courts have held that when examining a provision of a tax_treaty its purpose and role within our tax structure must be examined not just its literal language see eg 678_f2d_180 ct_cl further the meaning attributed to treaty provisions by the government agencies charged with their negotiation and enforcement is entitled to great weight especially if it represents a long-standing construction by the contracting states 366_us_187 restatement 3rd of foreign relations law the government agency charged with negotiation of the treaty is the department of treasury which is also the government agency that promulgated sec_1_882-4 the actual reasonably harmonious practice adopted by the contracting state may not be ignored twa v franklin mint 466_us_243 when courts have needed additional information to construe a treaty they have considered contemporaneous public records similar to a statute’s legislative_history see eg 489_us_353 air france v saks supra to ascertain the treaty’s meaning courts may look beyond the written word to the history the negotiations and the practical construction adopted by the parties 318_us_423 see also 516_us_217 in this case the meaning attributed to the treaty by the government agency charged with its negotiation is embodied in the treasury_department technical explanation of the convention between the united_states of america and canada with respect to taxes on income and on capital signed at washington d c on date as amended by the protocol signed at ottawa on date and the protocol signed at washington on date the technical explanation to the treaty the report prepared by the senate foreign relations committee the committee charged with approving the treaty prior to senate ratification the report of the senate foreign relations committee on the income_tax treaty signed with canada on date and on the protocols signed on date and date the senate report on the treaty provides additional public contemporaneous record of the treaty’s intended meaning finally it is appropriate to take into account the model treaties of the organisation_for_economic_co-operation_and_development oecd and the official commentary thereto to discern the views of oecd member-countries on the interpretation of income_tax treaties that are based on such materials 525_f2d_9 2d cir 104_tc_535 the united_states and canada are oecd member-countries interaction between code and treaty sec_7852 provides for purposes of determining the relationship between a provision of a treaty and any law of the united_states affecting revenue neither the treaty nor the law shall have preferential status by reason of its being a treaty or a law the legislative_history of this provision as reflected in the senate_finance_committee report provides that this provision was intended to adopt a general_rule that the later in time of a statute or a treaty controls s rept 100th cong 2d sess pincite however the senate_finance_committee report also provides that the sec_7852 later in time rule only applies where there is a conflict between the law and the treaty id further there is generally a presumption of harmony between earlier and later promulgations and every attempt should be made to harmonize the application of the treaty with tax legislation id 80_tc_705 mudry v united_states cl_ct the senate_finance_committee report to sec_7852 provides it is a proper function of the courts to carry out the process of harmonization that is to construe earlier and later provisions in a way that is consistent with the intent of each and that results in an absence of conflict between the two s rept 100th cong 2d sess pincite the senate_finance_committee report further provides courts may find convincing evidence that the purpose of the later statute was completely unrelated to the earlier provision purported to be repealed and that therefore the earlier provision continues to apply without change id citing 451_us_259 425_us_164 in addition the cardinal rule to statutory construction is that repeals by implication are not favored pasadas v national city bank 296_us_497 see also 494_fsupp_1263 437_us_153 425_us_164 324_us_439 repeal by implication is permitted only when the earlier and later laws are irreconcilable which requires a clear repugnancy between the two see georgia v pennsylvania railroad co et al u s pincite 417_us_535 zenith f_supp pincite the courts are not at liberty to pick and choose among congressional enactments and when two statutes are capable of co-existence it is the duty_of the courts absent a clearly expressed congressional intention to the contrary to regard each as effective morton v mancari id pincite see also zenith f_supp pincite finding in order for a subsequent enactment of congress to constitute an implied repeal of an earlier statute the intention of the legislature to repeal must be ‘clear and manifest’ analysis corp x argues that there is a conflict between sec_882 as interpreted by sec_1_882-4 and the united states’ obligations under the business profits article and the non-discrimination article of the treaty specifically corp x argues that under paragraph of article vii business profits the united_states is obliged to allow corp x deductions for expenses it incurs with respect to the permanent_establishment and that nothing in the treaty permits the united_states to condition such deductions on the filing of a timely return in addition corp x argues that paragraph of article xxv non- discrimination requires that the united_states tax on a permanent_establishment shall not be less favorably levied than the tax on a united_states_corporation and that the denial of deductions would be discriminatory because a united_states_corporation would be allowed deductions under similar circumstances corp x argues that the provisions of the treaty_override the provisions of sec_882 and any regulations promulgated pursuant thereto because the treaty was ratified subsequent to the enactment of sec_882 and sec_7852 provides that the later in time of a statute or a treaty prevails where there is a conflict corp x further argues that the fact that sec_1_882-4 was promulgated in subsequent to the treaty does not change the foregoing conclusion article vii - business profits paragraph of article vii business profits of the treaty provides in determining the business profits of a permanent_establishment there shall be allowed as deductions expenses which are incurred for the purposes of the permanent_establishment including executive and general administrative expenses so incurred whether in the state in which the permanent_establishment is situated or elsewhere nothing in this paragraph shall require a contracting state to allow the deduction of any expenditure which by reason of its nature is not generally allowed as a deduction under the taxation laws of that state emphasis added the role of the business profits article is to ensure the proper allocation of the profits of a resident of a contracting state between its country of residence and the other contracting state where the resident does business through a permanent_establishment it is not intended to affect administrative provisions such as filing_requirements under the domestic law of a contracting state that are necessary to ensure tax compliance sec_882 and sec_1_882-4 do not provide rules for allocation of items of income and expenses between a foreign_corporation and its u s trade_or_business sec_882 as interpreted by sec_1_882-4 sets forth a reasonable period of time for foreign_corporations to assess whether they are engaged in a trade_or_business in the united_states and to file either a complete return or a skeletal protective return in order for corp x to prevail it must establish that there is a positive repugnancy between sec_882 and the treaty which renders them irreconcilable tennessee valley authority v hill supra pincite quoting wood v united_states u s pet in this case it cannot be said that the provisions of sec_882 and sec_1_882-4 are irreconcilable on their face with the provisions of the treaty section the predecessor to sec_882 dates back to when the treaty was negotiated the united_states government’s position that implicit in sec_882 and its predecessor section is a timeliness requirement was established 40_bta_696 125_f2d_906 4th cir 126_f2d_384 4th cir see also 107_tc_146 the treaty went into force on date by that point in time it was an established principle of u s tax law that in order to encourage compliance with and to facilitate proper administration of the u s tax system vis-a-vis foreign_corporations it was necessary to have a terminal point after which deductions would not be allowed even if a taxpayer filed a true and accurate return after that point 40_bta_696 125_f2d_906 4th cir 126_f2d_384 4th cir one need only quickly peruse the entire business profits article to conclude that its purpose is to define the general nature of profits to be taxable in the event of a permanent_establishment and the deductions to be allowed there is no language to suggest that the contracting states intended to address their respective administrative filing_requirements had it been the intention of the contracting state to override sec_882 it would have been very easy to have declared the purpose in unmistakable terms when paragraph was drafted having failed to do so long-standing principles of treaty construction mandate that there is no implied repeal of sec_882 as suggested by corp x rocco v thompson u s pincite 437_us_153 implied repeal the above analysis is supported by the commentary to article of the oecd model tax_convention on income and capital which is substantially identical to article vii of the treaty the allocation provisions in the article are not intended to sanction any such malpractice ie the undisclosed channeling of profits away from a permanent_establishment or to shelter any concern thus evading tax from the consequences that would follow from detection by the fiscal authorities concerned it is fully recognised that contracting states should be free to use all methods at their disposal to fight fiscal evasion emphasis added paragraph additionally the commentary to article which is identical to the first sentence of article vii of the treaty confirms that its purpose is to define the general nature of profits and deductions to be considered in the taxation of a permanent_establishment paragraph clarifies in relation to the expenses of a permanent_establishment the general directive laid down in paragraph the entire commentary to paragraph gives examples that address the nature of deductions without reference to administrative methods to combat evasion in addition to the foregoing article i personal scope of the treaty provides t his convention is generally applicable to persons who are residents of one or both of the contracting states article personal scope of the oecd model tax_treaty provides t his convention shall apply to persons who are residents of one or both of the contracting states since article i of the treaty in substance parallels article of the oecd model tax_treaty the oecd commentaries to article are relevant paragraphs through of the oecd commentary to article address improper use of the convention paragraph provides that tax conventions should not be used to further tax_avoidance_or_evasion paragraph further provides that individual states should adopt laws targeting abusive transactions and should insure that the language in bilateral income_tax treaties does not nullify these domestic rules the commentaries to article of the and oecd conventions adopt the language of paragraphs through of the oecd commentary to article the and oecd commentaries to article in paragraph sec_11 through clarify the scope of the basic rules of paragraphs through paragraph of the oecd commentaries to article provides that different forms of tax_treaty abuse were considered along with possible ways to deal with them such as substance-over-form rules and subpart_f type provisions paragraph specifically provides in part the large majority of oecd member countries consider that such measures are part of the basic domestic rules set by national tax law for determining which facts give rise to a tax_liability these rules are not addressed in tax_treaties and are therefore not affected by them emphasis added furthermore paragraph provides that it is the view of the wide majority that such rules and the underlying principles do not have to be confirmed in the text of the convention to be applicable emphasis added paragraph sec_23 and sec_24 of the and oecd commentaries to article are instructive regarding the proper interaction of general domestic anti-abuse_rules and the treaty the principles adopted by these oecd commentaries which reflect the views of the wide majority of oecd member countries clearly indicate that domestic anti-abuse principles apply regardless of the language of bilateral treaties this would be true in the case of the treaty moreover permitting continued application of domestic anti-abuse_rules is consistent with prevention of fiscal evasion one of the main purposes of tax conventions sec_882 is an anti-abuse provision see 125_f2d_906 4th cir thus any alleged failure to expressly confirm the continued application of sec_882 is not meaningful in sum the case law and the commentaries provide convincing evidence that the purpose of the treaty was completely unrelated to the sec_882 timely filing requirement therefore the sec_882 timely filing requirement as interpreted by sec_1_882-4 continues to apply after the effective date of the treaty see s rept 100th cong 2d sess pincite moreover the clear repugnancy that is required for a later legislative enactment to repeal an earlier one by implication is not present in the instant case because the two enactments do not address the same issues and are not irreconcilable see georgia v pennsylvania railroad co et al u s pincite 417_us_535 94_sct_2474 l se 2d zenith f_supp at because there is no clearly expressed congressional intent that the provisions of the business profits article of the treaty repeal the provisions of c and its timely filing requirement and because the two enactments are capable of co-existence both enactments are required to be regarded as effective concurrently morton v mancari id pincite if the contracting states had intended to override this long-standing provision of u s tax law they would have expressly so provided nowhere in the treaty are the requirements of sec_882 expressly overridden further there is no mention of any intent to override sec_882 in either the technical explanation to the treaty or the senate report on the treaty accordingly we believe that in this case application of sec_882 as interpreted by sec_1_882-4 is consistent with the provisions of the business profits article of the treaty article xxv - non-discrimination corp x also argues that sec_882 as interpreted by sec_1_882-4 violates paragraph of the non-discrimination article of the treaty and that paragraph requires that deductions be allowed to permanent establishments to the same extent that resident enterprises are allowed deductions as a threshold matter it is clear that sec_882 and the regulations thereunder per se do not violate the nondiscrimination articles of our income_tax treaties article xxv of the treaty provides in part notwithstanding the provisions of article xxiv elimination of double_taxation the taxation on a permanent_establishment which a resident of a contracting state has in the other contracting state shall not be less favorably levied in the other state than the taxation levied on residents of the other state carrying on the same activities emphasis added the treasury_department technical explanation to article xxv however provides in part paragraph protects against nondiscrimination in the case of a permanent_establishment which a resident of one contracting state has in the other contracting state the taxation of such a permanent_establishment by the other contracting state shall not be less favorable than the taxation of residents of that other state carrying on the same activities this paragraph specifically overrides the provisions of article xxiv elimination of double_taxation thus ensuring that permanent establishments will be entitled to relief from double_taxation on a basis comparable to the relief afforded to similarly situated residents emphasis added this indicates that paragraph is intended to prevent discrimination only to the extent that a permanent_establishment is similarly situated to a domestic_corporation carrying on the same activities that is comparable treatment is not required if the two are not similarly situated the commentary to paragraph of the non-discrimination article in the oecd model income_tax treaty states that the phrase in the same circumstances refers to taxpayers individuals legal persons partnerships and associations placed from the point of view of the application of the ordinary taxation laws and regulations in substantially_similar circumstances both in law and in fact emphasis added while the commentary specifically pertains to another paragraph of the non-discrimination article and thus is not directly on point the interpretation of in the same circumstances provides guidance to the interpretation of similarly situated u s domestic corporations on the one hand and foreign_corporations conducting business in the united_states through permanent establishments on the other hand are frequently not similarly situated it is generally much more difficult for the internal_revenue_service to detect a noncompliant foreign_corporation doing business in the united_states than a noncompliant domestic_corporation foreign_corporations are only liable for tax on income attributable to the permanent_establishment and can keep records regarding their u s activities entirely offshore they may also have little or no physical presence and few or no employees in the united_states particularly if they carry on their u s business through a dependent u s agent because of these different circumstances the united_states has a strong interest in upholding provisions designed to ensure that these business operations are detected and the appropriate amount of tax is paid sec_882 and sec_1_882-4 are such provisions congress has specifically acknowledged that unique provisions can apply to permanent establishments to ensure the collection of the appropriate tax the legislative_history of sec_7852 as reflected in the senate_finance_committee report provides the committee does not believe that any nondiscrimination provision of any u s treaty bars the application of reasonable collection mechanisms designed to ensure the collection of tax the imposition of which is permitted by the treaty s rept 100th cong 2d sess pincite similarly the treasury department’s technical explanation to the u s model_income_tax_convention includes the following with respect to article non-discrimination the fact that a u s permanent_establishment of an enterprise of the other contracting state is subject_to u s tax only on income that is attributable to the permanent_establishment while a u s_corporation engaged in the same activities is taxable on its worldwide income is not in itself a sufficient difference to deny national treatment to the permanent_establishment there are cases however where the two enterprises would not be similarly situated and differences in treatment may be warranted for instance it would not be a violation of the nondiscrimination protection of paragraph which corresponds to paragraph of the treaty to require the foreign enterprise to provide information in a reasonable manner that may be different from the information requirements imposed on a resident enterprise because information may not be as readily available to the internal_revenue_service from a foreign as from a domestic enterprise similarly it would not be a violation of paragraph to impose penalties on persons who fail to comply with such a requirement see eg sec_874 and sec_882 additionally the commentaries to paragraph of article of the oecd model convention provide that as regards the first sentence of paragraph of article experience has shown that it was difficult to define clearly and completely the substance of the principle of equal treatment and this has led to wide differences of opinion with regard to the many implications of this principle the main reason for difficulty seems to reside in the actual nature of the permanent_establishment which is not a separate legal entity but only a part of an enterprise that has its head office in another state the situation of the permanent_establishment is different from that of a domestic enterprise which constitutes a single entity all of whose activities with their fiscal implications can be fully brought within the purview of the state where it has its head office emphasis added we believe these commentaries highlight the inadvisability of interpreting the nondiscrimination articles in our income_tax treaties in a manner that requires absolute consistency in treatment between permanent establishments and resident enterprises we believe that in general domestic laws which impose particular requirements and penalties on foreign_corporations do not violate the nondiscrimination articles of our income_tax treaties if those laws are specifically designed to address reasonably the unique circumstances of foreign_corporations doing business in the united_states sec_882 as interpreted by sec_1_882-4 is narrowly targeted to assist the service in detecting noncompliant foreign taxpayers with u s permanent establishments this was specifically acknowledged in the preamble to current sec_1_882-4 which provides that the timely filing requirement is justified because of unique administrative and compliance concerns that are present with respect to foreign_corporations 1990_2_cb_172 sec_882 and the regulations thereunder offer strong incentives for foreign_corporations with u s permanent establishments to file u s income_tax returns even if merely protective in nature and thereby afford the service the opportunity to identify foreign_corporations that may owe u s tax the fact that sec_882 as interpreted by sec_1_882-4 is specifically directed at the fertile potential of tax_evasion created by the difficulty in identifying foreign_corporations is clearly further from the fact that the protective return only requires that the taxpayer identify itself to the service no actual calculation of income deductions or credits is required we believe the sec_882 regime is reasonably targeted to the unique compliance concerns associated with foreign_corporations doing business in the united_states we note there is some authority within the oecd commentaries to paragraph of article of the oecd model convention which is similar to paragraph of the treaty that in the case of deductions no limitations can be placed on their availability without violating the nondiscrimination article these commentaries provide in part with regard to the basis of assessment of tax the principle of equal treatment normally has the following implications a permanent establishments must be accorded the same right as resident enterprises to deduct the trading expenses that are in general authorised by the taxation law to be deducted from taxable profits in addition to the right to attribute to the permanent_establishment a proportion of the overheads of the head office of the enterprise such deductions should be allowed without any restrictions other than those also applied on resident enterprises emphasis added the underlined language must however be read in context with the other language of the oecd commentaries cited above which acknowledges that permanent establishments are different from domestic enterprises whose activities with their fiscal implications can be fully brought within the purview of the state where it has its head office and which identifies the main reason for the difficulty in defining the substance of the principle of equal treatment to reside in the actual nature of the permanent_establishment we believe a procedural requirement or restriction purely based on and narrowly targeted toward this clearly recognized difference in the nature of permanent establishments cannot be the type of restriction referenced in the underlined commentary in summary there is no clear repugnancy between the non-discrimination article of the treaty and the requirement of sec_882 and the regulations thereunder moreover there was no clear and manifest intent on the part of congress that the non- discrimination article of the treaty_override sec_882 accordingly it is clear that sec_882 and the regulations thereunder per se do not violate the non-discrimination article of the treaty notwithstanding this threshold conclusion we note that the non-discrimination article of the treaty requires careful consideration of all the facts and circumstances surrounding the application of the provisions of sec_882 and the regulations thereunder in a particular case as indicated above the treasury department’s technical explanation to the u s model_income_tax_convention provides the following it would not be a violation of the nondiscrimination protection of paragraph which corresponds to paragraph of the treaty to require the foreign enterprise to provide information in a reasonable manner that may be different from the information requirements imposed on a resident enterprise because information may not be as readily available to the internal_revenue_service from a foreign as from a domestic enterprise emphasis added likewise the senate_finance_committee report to sec_7852 provides the committee does not believe that any nondiscrimination provision of any u s treaty bars the application of reasonable collection mechanisms designed to ensure the collection of tax the imposition of which is permitted by the treaty emphasis added thus we believe that an evaluation under a nondiscrimination article of an income_tax treaty of the potential application of a particular domestic requirement or penalty should take into account whether the results of that requirement or penalty are reasonable that is a domestic requirement or penalty targeted specifically to nonresidents albeit generally well-designed to accomplish a reasonable goal may be found to violate the nondiscrimination article of an income_tax treaty when applied in a particular case if the result places the nonresident in less favorable position vis-a-vis a similarly situated resident in an unreasonable manner further as described above courts have generally given great weight to the government’s interpretation of a treaty if it represents a long-standing construction or an actual reasonably harmonious practice adopted by the contracting states 366_us_187 restatement 3rd of foreign relations law twa v franklin mint 466_us_243 525_f2d_9 2d cir therefore the extent to which a treaty interpretation harmonizes with the views of our treaty partners can be important to the sustention of that interpretation accordingly the determination of whether or not the non-discrimination article of the treaty can be invoked to challenge the application of sec_882 to the facts of a particular case will depend in part upon canada’s views on the proper role for administrative requirements concerning permanent establishments which views in turn may depend in part on the reasonableness of the results flowing from the application of sec_882 in individual cases in summary we believe that sec_882 as interpreted by sec_1_882-4 per se does not violate the non-discrimination article of the treaty we believe however that the non-discrimination article calls for careful consideration of all the facts and circumstances surrounding the application of the provisions of sec_882 in a particular case this consideration should include an evaluation of whether or not the results of applying sec_882 are reasonable and whether or not canada would view those results to be consistent with its understanding of the role of reasonable administrative procedures applicable to permanent establishments we believe the u s competent_authority would be in the best position to evaluate whether the result in this particular case is a reasonable one taking into account its understanding the views of our treaty partners on the proper role for administrative requirements and penalties specifically targeted to permanent establishments a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
